         Case 1:19-cr-00444-RMB Document 40 Filed 03/17/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     March 17, 2021

VIA ECF

The Honorable Richard M. Berman
United States District Court
Southern District of New York
United States Courthouse, 500 Pearl Street
New York, New York 10007

       Re:    United States v. Dupont, 19 Cr. 444 (RMB)

Dear Judge Berman:

       On August 4, 2020, the Court set a trial date for the above-captioned case of
February 16, 2021. On November 30, 2020, upon the defendant’s application and with the
Government’s consent, due to the circumstances of the pandemic, the Court adjourned the trial to
June 28, 2021, and excluded time pursuant to the Speedy Trial Act until that date. (Dkt. 37.) The
Court also adjourned a pretrial conference, previously scheduled for February 8, 2021, to
May 5, 2021. (Dkt. 39.)

       Prior to the adjournment of the trial date, the Court had set motion deadlines beginning
approximately three months prior to the trial date. See Minute Entry dated August 4, 2020.
Accordingly, and because no motion deadlines were set when the Court adjourned the trial date,
the Government writes respectfully to request that the Court set a motion schedule.

       The Government has conferred with defense counsel, and the parties jointly propose the
following schedule: defense motions by Friday, April 16, 2021; government response by April 30,
2021; and any defense reply by May 7, 2021. This would complete pretrial motion briefing nearly
two months before trial is set to begin.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                               By:
                                                     Alex Rossmiller
                                                     Assistant United States Attorney
                                                     Tel.: (212) 637-2415

Cc: Zawadi Baharanyi, counsel to defendant (via ECF)
